Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features: “a length of the second axial extension portion is greater than a length of the first axial extension portion and smaller than a length of the third axial extension portion, and a length of a circumferential extension portion of the second busbar is greater than a length of a circumferential extension portion of the first busbar and smaller than a length of a circumferential extension portion of the third busbar” must be shown or the features canceled from the claim 3.  No new matter should be entered.  That is none of the drawing show any length comparisons, as claimed above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku et al (US 20120230851, herein ‘Fukasaku’) in view of  Inoue et al (US 20090256439, herein ‘Inoue’).
RE claim 1, Fukasaku discloses a motor operated compressor, comprising: a housing [1-2]; a compressor [13-15] provided in the housing; a motor [7] connected to the compressor and configured to drive the compressor; an inverter [20] coupled to a side of the housing, and connected to the motor in an electrically conductive manner; a hermetic terminal assembly [21], one side of which extends into the inverter compartment [18] (i.e. the hermetic terminal assembly’s one side extends into and connected to the inverter [20] via connector [22], which is arranged above the sealed terminal [21] fig. 1-2), and the hermetic terminal assembly’s opposite side extends into the housing [2] (see fig. 2); and a first cover portion [41-42] (see fig. 6 and [0033]) configured to enclose and seal the hermetic terminal assembly and the hermetic terminal assembly’s opposite side extends into the housing. 
RE claim 14, Fukasaku discloses the motor operated compressor, comprising: a housing [1-2]; a compressor [13-15] provided in the housing; a motor [7] connected to the compressor and configured to drive the compressor; an inverter [20] coupled to a side of the housing, and connected to the motor in an electrically conductive manner; a plurality of conductive members [26], first sides of which protrude into the inverter unit [20], and second sides of which protrude into the housing [2] (see figs. 1-2, 6); a plurality of insulating members [23, 29-30] configured to enclose the plurality of conductive members [26]; and an insulating cover portion [41-42] inserted into a through hole in the front side of the housing such that one side of the insulating cover portion faces and inverter and is configured to enclose and seal the plurality of conductive members [26] (opposite ends thereof) inside the housing.
 
    PNG
    media_image1.png
    651
    1517
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    473
    1364
    media_image2.png
    Greyscale
 
RE claim 4/1, Fukasaku discloses the motor operated compressor, as shown in fig. 4, wherein the hermetic terminal assembly comprises: a body member [25] provided inside the housing [2], and inserted into a through hole [27] of housing such that one side of the body member faces the inverter unit and an opposite side of the body member faces an inside of the housing (see fig. 1); a hollow insulating member [23, 29-30] passing through the body member [25]; and a conductive member [26] enclosed by the insulating member [23, 29-30], one end of the conductive member [26] protruding from the one side of the body member [25], and an opposite end of the conductive member [26] protruding from the opposite side of the body member [25] and configured to be connected to the one end of one of the terminal connector with the stator leadwire [24], and wherein the first cover portion [41-42] encloses the body member along an outer circumferential surface of the body member (see fig. 6). 

    PNG
    media_image3.png
    431
    520
    media_image3.png
    Greyscale

Fukasaku substantially discloses the claimed motor operated compressor, except for the following:
(A) an inverter coupled to a front side of the housing; 
(B) the first cover portion is insulating;
(C)  a plurality of busbars, one end of each of which is connected to the opposite side of the hermetic terminal assembly, and an opposite end of each of which is connected to the motor.
RE the limitations listed in item (A), it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art compressor by re-arranging the driving/controlling circuit assembly with its inverter and its housing to be at the front of the housing, instead of at a side housing as in the prior art arrangement.  Doing so would be an obvious engineering design choice based on various factors, for non-limited examples: size of the driving/controlling circuit and/or size/shape of the compressor and/or space factor of a particular industrial implementation using the compressor.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  In this instant case, re-arranging the inverter and its housing from the side of the housing to the front of the housing involves only routine skill in the art.  Furthermore, compressor having inverter coupled to the front side of the housing is well-known in the art.
RE the limitations listed in item (B), Fukasaku discloses the first cover portion [41-42] configured to enclose and seal the hermetic terminal assembly and the opposite side of the terminal assembly inside the housing, but does not clearly disclose the material of the first cover portion.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art compressor by selecting insulating material as the suitable material of the first cover portion.  Doing so would ensure the first cover portion not only mechanically enclosing and sealing the hermetic terminal assembly, but also electrically insulating the terminal assembly and the housing.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
RE the limitations listed in item (C) herein, Inoue teaches a motor stator comprising an electric power collection/distribution member [13] (i.e. busbar assembly) is provided with bus rings/bars [41U, 41V, and 41W] corresponding to respective phases that is connected to the plurality of stator coils [34].  
RE claim 2/1, Inoue teaches the busbar assembly, wherein at least some portions of the busbars are arranged to overlap in an axial direction (i.e. fig. 2 shows the three busbar rings axially overlap one another).

    PNG
    media_image4.png
    712
    1575
    media_image4.png
    Greyscale


RE claims 5/1 and 15/14,  Inoue teaches the motor operated compressor, wherein each of the busbars is respectively provided with a connection portion [44c] configured to be connected to a lead wire of a winding coil provided in the motor unit, and an end portion of the connection portion extends outside the first insulating cover portion because of owing that the Fukasaku the first cover portion [41-42] surrounding the terminal body [25] for enclosing and sealing, while the  hermetic terminal assembly’s conductive member [26] protruding from the opposite side of the body member [25] into the motor housing with the conductive members’ opposite ends connecting to the stator winding.
RE claim 6/5, Fukasaku discloses the motor operated compressor, as shown in fig. 4, wherein the end portion of the connection portion [37] is enclosed and sealed by a second insulating cover portion [23, 29-30] (i.e. the connection portion [37] is functionally equivalent to the busbar’s connection portion connected to a leadwire [24] of the stator winding (see Fukasaku’s fig. 4) is enclosed and sealed by the second insulating cover portion [23] (see Fukasaku’s figs. 2 and 4).
Hence, by applying the Inoue important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art compressor by providing a busbar assembly a plurality of busbars, one end of each of which is connected to the opposite side of the hermetic terminal assembly, and an opposite end of each of which is connected to the motor; wherein at least some portions of the busbars are arranged to overlap in an axial direction.  Doing so would provide an electrical power collection/distribution means to enhance electrically connection between the stator windings’ end-leads and controlling/inverting circuit by the hermetic terminal assembly. 


Claim 3/2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasaku and Inoue, as applied in the base claims, further in view of  Kong (EP 3373422, herein ‘Kong’).
The combination of Fukasaku and Inoue discloses the claimed invention, particularly Inoue teaches the busbar assembly comprising at least three busbars are arranged axially overlapping one another (see Inoue’s fig. 2), except for the limitations of claim 3/2. 
Kong teaches the busbar assembly, wherein the busbars comprise: a first busbar having a first axial extension portion [1635] and a first radial extension portion [1636] (see figs. 6-7); a second busbar having a second axial extension portion and a second radial extension portion; and a third busbar having a third axial extension portion and a third radial extension portion (see figs. 7).  Kong particularly teaches respective lengths of the respective circumferential extension portions of the plural busbars are different from one another (see fig. 7).  Those skilled in the art would realized that the Kong important teaching concept is to configure the busbars’ respective axial extension portions with different lengths from one another, and to configure the busbars’ respective circumferential extension portions with different lengths from one another for facilitating arrangement of these respective extension portions in the busbar assembly to enable connections between the busbars and the stator leadwires.

    PNG
    media_image5.png
    538
    721
    media_image5.png
    Greyscale

Therefore, by applying the Kong important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art compressor by configuring the busbar assembly such that the busbars comprise: a first busbar having a first axial extension portion and a first radial extension portion; a second busbar having a second axial extension portion and a second radial extension portion; and a third busbar having a third axial extension portion and a third radial extension portion, wherein a length of the second axial extension portion is greater than a length of the first axial extension portion and smaller than a length of the third axial extension portion, and a length of a circumferential extension portion of the second busbar is greater than a length of a circumferential extension portion of the first busbar and smaller than a length of a circumferential extension portion of the third busbar, as claimed.  Doing so would facilitate arrangement of the busbars as well as connections between the busbars’ connection portions to the corresponding leadwires of the stator.  Furthermore, it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).  In this instant case, it would be within ordinary skill in the art to change the lengths of the axial extension portions and the circumferential extension portions of the busbars in the Inoue busbar assembly.

Allowable Subject Matter
Claims 7-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834